                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


U.S. BANK TRUST, N.A., AS TRUSTEE                     )
FOR LSF9 MASTER PARTICIPATION                         )
TRUST,                                                )
                                                      )
       Plaintiff,                                     )
                                                      )
                       v.                             ) 1:19-cv-00119-JDL
                                                      )
GREG A. KING                                          )
                                                      )
                                                      )
       Defendant.                                     )


             ORDER ACCEPTING THE RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE

       United States Magistrate Judge John H. Rich III filed his Recommended

Decision (ECF No. 30) with the Court on September 17, 2019, pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2019) and Fed. R. Civ. P. 72(b), regarding Defendant Greg A.

King’s motion to dismiss the complaint (ECF No. 17). 1 King filed his objections to the

Recommended Decision’s proposed denial of the Motion to Dismiss.

                            I. THE RECOMMENDED DECISION

       The Recommended Decision noted that King’s argument for dismissal was

“unclear” but interpreted his filing as a challenge to the Court’s subject-matter

jurisdiction, “given his extensive discussion of jurisdiction.” ECF No. 30 at 1. The

Recommended Decision examined the Plaintiff’s supporting documentation attached


 1 King, representing himself, filed a document with a heading of “Bill of Complaint in Equity;
Presentment to Void Proceedings and Jurisdiction.” ECF No. 13. Magistrate Judge Rich construed
this filing as a motion to dismiss and a counterclaim. ECF No. 16. To the extent King objects to this
construction, I find his objection meritless.
to its complaint and found that it had met its burden of demonstrating diversity

jurisdiction under 28 U.S.C. § 1332(a).

       I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record and King’s objections, and I have made a de

novo determination of all matters adjudicated by the Magistrate Judge’s

Recommended Decision. I concur with the recommendations of the United States

Magistrate Judge for the reasons set forth in his Recommended Decision and

determine that no further proceeding is necessary.

                                  II. KING’S OBJECTIONS

       I now turn to King’s objections to the extent they make out new, unaddressed

arguments. I read King’s objections to assert the following three arguments: (1) that

the Magistrate Judge had a conflict of interest; (2) that the Court lacks personal

jurisdiction over King; (3) and that the Plaintiff’s complaint lacks sufficient evidence. 2

A.     Conflict of Interest

       King asserts that Magistrate Judge Rich should have recused himself because

he had a conflict of interest, stemming from his possible membership in the same bar

association as the Plaintiff’s attorneys. The objection is unfounded, and

disqualification of Magistrate Judge Rich is not warranted because a judge’s

membership in a bar association does not, standing alone, call into question the




 2 The Magistrate Judge also filed an order denying King’s Motion to Cure and for Arbitration (ECF
No. 26), which the Magistrate Judge treated as a motion “to post a bond and to compel binding
arbitration, or, in the alternative, request mediation.” ECF No. 33. In his objections to the denial of
the Motion to Dismiss, King also objects to the denial of his request for mediation. ECF No. 34. I do
not opine here on the merits of King’s objection as to that motion.

                                                  2
judge’s impartiality. “Any justice, judge, or magistrate judge of the United States

shall disqualify himself in any proceeding in which his impartiality might reasonably

be questioned.” 28 U.S.C.A. § 455(a) (West 2019). However, “disqualification is

appropriate only if the facts provide what an objective, knowledgeable member of the

public would find to be a reasonable basis for doubting the judge’s impartiality.” In

re United States, 666 F.2d 690, 695 (1st Cir. 1981). Mere accusations of partiality do

not suffice:

       No permissible reading of subsection 455(a) would suggest that
       Congress intended to allow a litigant to compel disqualification simply
       on unfounded innuendo concerning the possible partiality of the
       presiding judge. Indeed, “[a] trial judge must hear cases unless some
       reasonable factual basis to doubt the impartiality of the tribunal is
       shown by some kind of probative evidence.”

El Fenix de P.R. v. M/Y JOHANNY, 36 F.3d 136, 140 (1st Cir. 1994) (emphasis in

original) (footnote omitted) (quoting Blizard v. Frechette, 601 F.2d 1217, 1221 (1st

Cir. 1979)).

       A judge’s membership in a bar association is “not indicative of partiality or

prejudice” against an unrepresented party. Cagle v. United States, No. 3:15-cv-0350-

J-20JBT, 2017 WL 6365897, at *1 (M.D. Fla. June 7, 2017); see also Denardo v.

Municipality of Anchorage, 974 F.2d 1200, 1201 (9th Cir. 1992) (“The fact that a

plaintiff sues a bar association does not require recusal of judges who are members

of that bar association.” (citing Pilla v. Am. Bar Ass’n, 542 F.2d 56, 57–58 (8th Cir.

1976))). Therefore, disqualification of the Magistrate Judge is not warranted.




                                          3
B.        Personal Jurisdiction

          King next objects that the Court does not have personal jurisdiction over him.

“In the ordinary course, the district court acquires jurisdiction over a defendant only

by service of process.” Jardines Bacata, Ltd. v. Diaz–Marquez, 878 F.2d 1555, 1559

(1st Cir. 1989); see also Fed. R. Civ. P. 4(k)(1). “Pursuant to Rule 4(e)(1), service of

process on an individual within the District of Maine is governed by Maine law.”

Elektra Entm’t Grp., Inc. v. Carter, 618 F. Supp. 2d 89, 92–93 (D. Me. 2009) (citing

Fed. R. Civ. P. 4(e)(1) and M & K Welding, Inc. v. Leasing Partners, LLC, 386 F.3d

361, 364 (1st Cir. 2004)). Here, personal service of the summons and complaint was

made on King in accordance with the requirements of Maine law. See id. at 93 (citing

Me. R. Civ. P. 4(d)(1)); ECF No. 6. Therefore, the Court has personal jurisdiction over

King. 3

C.        Evidence Underlying the Complaint

          King argues that it is unfair that the “plaintiffs do not have to prove [their]

claims with an affidavit from [a] witness with personal firsthand knowledge of the

events and not solely the testimony of [their] attorney[s].” ECF No. 34 ¶ 4. “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570




 3 King filed a separate document, captioned as a demand to set aside the summons for lack of a
signature and seal. See ECF No. 35. I construe it as further objection to the Recommended Decision
on personal jurisdiction grounds. The summons served on the Plaintiff contains the Clerk of Court’s
signature and seal, which King complains are absent. See ECF No. 6. I therefore find King’s objection
meritless.

                                                 4
(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. Because the complaint in this case contains allegations

which, if true, state a claim that King is in default on the mortgage and note, the

added step of a sworn affidavit is not required.

                                 III. CONCLUSION

      It is therefore ORDERED that the Recommended Decision (ECF No. 30) of

the Magistrate Judge is hereby ACCEPTED, and the Defendant’s motion to dismiss

the complaint is DENIED.

      SO ORDERED.

      Dated this 15th day of January, 2020.

                                                      /s/ Jon D. Levy
                                               CHIEF U.S. DISTRICT JUDGE




                                           5
